Citation Nr: 0407379	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, dated in May 2002 that denied the veteran's claim 
of entitlement to service connection.  The denial of service 
connection was duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Review of the evidence of record reveals an opinion from the 
veteran's treating VA physician noting that the veteran's 
current degenerative disc disease was possibly worsened by 
the veteran's duties driving a staff car during his period of 
active service.  

On the veteran's entrance examination and report of medical 
history the veteran was noted to have been in a car accident 
in 1959, the year prior to his entry in service, and had been 
in a brace for a period.  He reported that his back hurt when 
under pressure.  The veteran's service medical records are 
negative for complaint, treatment, or diagnosis of any back 
disability.

The available post service medical records first reveal 
treatment for the veteran's back disability by private 
physician in February 1996.

In written argument submitted to the Board in March 2004, his 
service representative asserts that VA's duty to assist in 
this case includes obtaining an examination and an opinion 
addressing the veteran's contentions.  The Board agrees.  
38 U.S.C.A. §5103A(d) (West 2002).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
the veteran's degenerative disc disease 
and degenerative arthritis of the lumbar 
spine.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that that the veteran's 
degenerative disc disease and 
degenerative arthritis of the lumbar 
spine is related to the veteran's pre-
service automobile accident noted on the 
veteran's entrance examination and 
whether there is any evidence that the 
pre-existing disability underwent an 
increase during the veteran's period of 
active service.  If there is evidence 
that any pre-existing disability 
underwent an increase during service, the 
examiner is requested to offer an opinion 
as to whether the increase in disability 
was due to the natural progress of the 
disease.  The examiner should address the 
approximately 30-year period during which 
the veteran did not seek treatment for 
back disability.  If additional 
disability cannot be identified, or if 
identified cannot be shown to be due to 
the natural progress of the disease, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

The claims folder should be made 
available to the examiner for review 
before the examination.

2.  The RO should readjudicate the claim 
for service connection.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. JORDAN.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


